12-2183
         Paz v. Holder
                                                                                         BIA
                                                                                  Verrillo, IJ
                                                                               A094 028 449
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 28th day of March, two thousand thirteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JOSÉ A. CABRANES,
10                RICHARD C. WESLEY,
11                     Circuit Judges.
12       _____________________________________
13
14       MARLOS PAZ,
15
16                       Petitioner,
17
18                       v.                                     12-2183
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22
23                Respondent.
24       _____________________________________
25
26       FOR PETITIONER:                Elyssa N. Williams, Formica
27                                      Williams, P.C., New Haven, CT.
28
29       FOR RESPONDENT:                Stuart F. Delery, Principal Deputy
30                                      Assistant Attorney General; Holly M.
 1                             Smith, Senior Litigation Counsel;
 2                             Edward C. Durant, Attorney, Office
 3                             of Immigration Litigation, United
 4                             States Department of Justice,
 5                             Washington, D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Marlos Paz, a native and citizen of Nicaragua, seeks

12   review of an April 30, 2012 order of the BIA denying his

13   request for a remand and affirming the April 6, 2010

14   decision of Immigration Judge (“IJ”) Philip Verrillo,

15   finding him removable and ineligible for cancellation of

16   removal.     In re Marlos Paz, No. A094 028 449 (B.I.A. Apr.

17   30, 2012), aff’g No. A094 028 449 (Immig. Ct. Hartford Apr.

18   6, 2010).    We assume the parties’ familiarity with the

19   underlying facts and procedural history in this case.

20       Under the circumstances of this case, we have reviewed

21   the IJ’s decision as supplemented and modified by the BIA.

22   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

23   522 (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d 268, 271

24   (2d Cir. 2005).    To demonstrate eligibility for cancellation

25   of removal, an alien who is not a lawful permanent resident

26   must establish, in relevant part, that his “removal would

                                     2
 1   result in exceptional and extremely unusual hardship to

 2   [his] spouse, parent, or child, who is a citizen of the

 3   United States or an alien lawfully admitted for permanent

 4   residence.”   8 U.S.C. § 1229b(b)(1)(D).    The agency

 5   determined that Paz’s removal would have no such impact.

 6   Paz has shown no error in that determination.

 7       Paz argues that the agency mischaracterized the

 8   evidence by disregarding or minimizing the severity of his

 9   elder son’s medical condition.     Our jurisdiction to review

10   this discretionary determination is limited, see 8 U.S.C.

11   § 1252(a)(2)(B), and although Paz’s argument can be

12   construed as a question of law, see 8 U.S.C.

13   § 1252(a)(2)(D); Mendez v. Holder, 566 F.3d 316, 322-23 (2d

14   Cir. 2009) (per curiam); Ilyas Khan v. Gonzales, 495 F.3d

15   31, 35 (2d Cir. 2007), no evidence as to the severity of the

16   condition was presented to the agency.

17       Paz submitted to the IJ a sheet with a list of his

18   sons’ diagnoses, without any information about his elder

19   son’s diagnosis, its seriousness, or what treatment or

20   medications were prescribed.     Paz offered no context for the

21   medical records documenting his son’s appointments between

22   1998 and 2008, and his counsel elicited only the most basic


                                    3
 1   testimony from Paz, who could not give medical testimony in

 2   any event.     It was Paz’s burden to show that his removal

 3   would cause his child’s exceptional and extremely unusual

 4   hardship.     8 U.S.C. § 1229a(c)(4)(A)(i)-(ii).

 5       Paz also argues that the IJ and the BIA failed to

 6   interpret his facts in light of In re Gonzalez Recinas, 23

 7   I&N Dec. 467 (BIA 2002), and thus used the wrong legal

 8   standard for exceptional and extremely unusual hardship.

 9   This argument raises a question of law, but it is without

10   merit.     See Ilyas Khan, 495 F.3d at 35.   In Gonzalez

11   Recinas, the BIA considered such factors as the health of

12   the qualifying family members, ability of the alien to

13   obtain employment in the home country, ability to achieve

14   immigration status another way, and family and financial

15   assets to ease a transition.     Gonzalez Recinas, 23 I&N Dec.

16   at 469-71.     In this case, both the IJ and the BIA cited

17   Gonzalez Recinas in their decisions, and considered the same

18   factors.     The correct legal standard was applied.

19       For the foregoing reasons, the petition for review is

20   DENIED.    As we have completed our review, any stay of removal

21   that the Court previously granted in this petition is VACATED,

22   and any pending motion for a stay of removal in this petition


                                     4
1   is DISMISSED as moot. Any pending request for oral argument in

2   this petition is DENIED in accordance with Federal Rule of

3   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

4   34.1(b).

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe, Clerk
7
8




                                  5